Citation Nr: 0014143	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  99-03 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
back injury.

2.  Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to June 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The record does not contain competent evidence of current 
back disability. 

2.  The record does not contain competent evidence of a nexus 
between any current back disability and injury or disease 
during the veteran's active service.   

3.  The record does not contain competent evidence of a nexus 
between a current skin rash disability, including tinea 
versicolor, and injury or disease during the veteran's active 
service.   


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
residuals of a back injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The claim of entitlement to service connection for a skin 
rash, including tinea versicolor, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues before the Board are whether the veteran is 
entitled to service connection for the residuals of a back 
injury and for a skin rash.  A veteran who submits a claim 
for benefits to the VA shall have the burden of offering 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to his claim, 
and the claim must fail.  Epps. v. Gober, 126 F.3d 1464, 
1467-68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

As discussed below, there is no evidence of record - other 
than the veteran's assertions -- linking any back disability 
or his diagnosed tinea versicolor to the veteran's period of 
active service.  The veteran's assertions are insufficient to 
satisfy the nexus requirement because the veteran is a 
layperson with no medical training or expertise to determine 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  As the veteran has not submitted competent 
medical evidence of a nexus between any back disability or 
his diagnosed skin condition and his period of active 
service, his claims must be denied as not well grounded.  
Epps, 126 F.3d at 1467-68.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim 
and to explain why his current attempt fails.  38 U.S.C.A. 
§ 5103(a) (West 199); see also Robinette v. Brown, 8 Vet. 
App. 69, 77-80 (1995).  The veteran has not reported that any 
other pertinent evidence might be available.  See Epps. V. 
Brown, 9 Vet. App. 341, 344 (1996). 

1.  Residuals of a Back Injury

The veteran asserts he has a current back disability that is 
the result of an injury he sustained to his back while on 
active duty.  However, the veteran has not presented 
competent medical evidence that he currently has a back 
injury.

Private medical records show that he was diagnosed with 
muscle sprain of his cervical and lumbosacral spine in July 
1986.  Results of X-rays revealed normal cervical and 
lumbosacral spine.  In addition, more recent, September 1998, 
VA treatment records note findings of limited range of lumbar 
spine motion.  However, a September 1998 VA examination 
report and private medical records dated June-August 1998 
reflect diagnoses of back pain and chronic back pain.  No 
other abnormalities, defects, or diagnoses are present.  
Rather, results of X-rays taken in conjunction with the 
September 1998 VA report reflect intact cortical margins with 
adequate osseous density and adequately preserved disc 
spaces; and private medical records evidence intact distal, 
sensory, motor, and circulatory functions with no obvious 
deformities or discoloration, no loss of control, and no 
abnormal movements.

"Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
Without evidence showing that a disease or disability is 
present, no plausible claim for service connection can be 
presented, and the claim is not well grounded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

The Board observes that, even if the evidentiary record had 
presented competent medical evidence of a current back 
disability, the veteran's claim would still not be well-
grounded.  The veteran complained of recurrent back pain upon 
separation from active service.  In addition, the examiner 
noted on the veteran's report of medical history, dated in 
May 1976, that he had pulled his back in 1973.  Nonetheless, 
the veteran has not presented competent medical evidence of a 
nexus, or link, between his averred current back disability 
and such inservice injury.

Rather, the medical evidence reflects that the veteran has 
sustained several intervening injuries to his back.  These 
records show that he reported for treatment following an 
automobile accident in July 1986, following a work-related 
lifting injury in October 1988, and, finally, following a re-
injury of the lifting injury in December 1988.  The Board 
notes that the record demonstrates that the veteran received 
compensation through Workman's Compensation insurance for the 
October 1988 injury.

In July 1986, the medical evidence reflects the veteran was 
diagnosed with musculoligamentous sprain of the lumbosacral 
and cervical spine.  Results of X-rays then taken evidence 
normal lordotic curve of the cervical spine with intact, 
completely normal pedicles in the lumbosacral spine with no 
evidence of spondylolysis or spondylolisthesis, degenerative 
changes, degenerative space narrowing, neuronal encroachment, 
narrowing of the intervertebral disc spaces, or calcium 
abnormalities.  The Board notes that these diagnosis and 
clinical findings-the earliest presented in the claims 
file-are dated ten years following the veteran's discharge 
from active service.  Moreover, as noted above, these records 
expressly reveal that the veteran then presented for 
treatment subsequent to an intervening injury:  the reported 
automobile accident.

The evidentiary record does not contain any other medical 
evidence that either establishes the veteran has a current 
back disability or that links any such disability to an 
inservice injury or disease.

2.  Tinea Versicolor, Claimed as a Skin Rash

The veteran asserts his currently manifested tinea versicolor 
is the result of his active service.  To this end, he has 
presented competent medical evidence, in the form of a 
September 1998 VA examination report, that he is currently 
diagnosed with tinea versicolor of the anterior chest, neck 
and intergluteal fold.  In addition, the veteran's report of 
medical examination at entrance into active service, dated in 
July 1973, reveals that the veteran was found to exhibit 
tinea versicolor prior to his entry into active service.  In 
addition, service medical records show that he was treated 
for the condition in service.  Notwithstanding, the veteran's 
claim must fail as he has not presented competent medical 
evidence that his current tinea versicolor is the result of 
aggravation of the pre-existing skin condition, or that his 
current tinea versicolor is the result of any other injury or 
disease sustained during his active service.  See Chelte v. 
Brown, 10 Vet. App. 268 (1997).

The regulations direct that a veteran is entitled to a 
presumption of soundness at the time of entry into service 
unless any such defects, infirmities, or disorders are noted 
at entrance into active service or where clear and 
unmistakable evidence demonstrates that such an injury or 
disease existed prior to entry into active service.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).  In 
the present case, the veteran's July 1973 report of medical 
examination at entrance into service, noting the presence of 
tinea versicolor, is sufficient to rebut the presumption of 
soundness with regard to his tinea versicolor.  Id.  The 
Board therefore finds that the veteran's tinea versicolor 
pre-existed his entry into service.

However, service-connection may also be granted for a pre-
existing condition that was aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Aggravation of a pre-existing injury or disease is considered 
to have occurred where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 
(1999).  Service medical records do show treatment for tinea 
versicolor on one occasion.  However, there is nothing 
further concerning treatment for this condition.  And, while 
the veteran complained of skin disease upon his discharge, 
his report of medical examination at discharge from active 
service, dated in May 1976, shows no defects, abnormalities, 
diagnoses or other findings concerning his skin.

The Board finds that a single treatment for this skin 
condition during service, without any further treatment, 
findings, or diagnoses, is insufficient to establish that the 
veteran's tinea versicolor increased in severity during his 
active service.  "[T]emporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, as contrasted to symptoms, is 
worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
"[A]ggravation in service in based upon a worsening of the 
pre-service condition to the extent that a veteran's average 
earnings capacity has been diminished."  Id, at 296.  
"[T]he usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars ... will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1) (1999).  
The Board thus finds that the veteran's pre-existing tinea 
versicolor was not aggravated by service.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (1999).

Service medical records also show that the veteran was 
treated for other skin conditions, including 
pseudofolliculitis barbae, erythematous plaque glans, and an 
unspecified rash at various times throughout service.  He was 
placed on a profile for pseudofolliculitis barbae on several 
occasions.  Nonetheless, the veteran has not presented 
competent medical evidence of a nexus, or link, between his 
current skin condition and any skin condition treated in 
service.

Moreover, the Board notes that the veteran first filed for 
service connection for his skin condition in December 1997, 
more than 20 years following his discharge from active 
service.  Furthermore, the September 1998 diagnosis-also 
more than 20 years following his discharge from active 
service-is the first medical evidence of complaints of or 
treatment for a skin condition following active service.

The evidentiary record does not contain any medical evidence 
of a link between his currently diagnosed skin condition and 
any injury or disease incurred or aggravated during active 
military service.


ORDER

Well-grounded claims not having been submitted, service 
connection for the residuals of a back injury and a skin 
condition, including tinea versicolor, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

